                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MED VETS, INC., et al.,                      Case No. 18-cv-02054-MMC
                                                       Plaintiffs,                    ORDER VACATING HEARING ON
                                  8
                                                                                      DEFENDANTS' MOTION TO DISMISS
                                                  v.                                  PLAINTIFFS' FIRST AMENDED
                                  9
                                                                                      COMPLAINT
                                  10     VIP PETCARE HOLDINGS, INC., et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13         Before the Court is defendants' "Motion to Dismiss Plaintiffs' First Amended

                                  14   Complaint," filed January 15, 2019. Plaintiffs have filed opposition, to which defendants

                                  15   have replied. Having read and considered the papers filed in support of and in opposition

                                  16   to the motion, the Court deems the matter appropriate for determination on the parties’

                                  17   respective written submissions, and hereby VACATES the hearing scheduled for March

                                  18   1, 2019.

                                  19         IT IS SO ORDERED.

                                  20

                                  21   Dated: February 26, 2019
                                                                                              MAXINE M. CHESNEY
                                  22                                                          United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
